DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).




Claim Objections
3.	Claim 1 is objected to because of the following informalities:  in line 1 “comprises” should be amended to “comprising:” to properly recite the claim’s preamble.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 1 recites “tthe”, line 2 has a period “.” and then starts a second sentence in the claim. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 4, the claims and specification recite “APB bus”, 
Claim 9, the claims and specification recite an “I phase” and a “Q phase” however there is no mention in the claims nor the specification clarifying what the abbreviated “I” and “Q” represent.  Upon searching the prior art the Examiner has seen different interpretations for the types of phases one of which is “in-phase” and “quadrature-phase”  
Claim 10, the claims and specification recite “EN” 
Applicant is entitled to be his own lexicographer however such abbreviations much be clearly defined in the specification and/or claims.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the specification does not number each element and the drawings do not have any numbers associated with them to which one can reference the elements back to the specification.  Appropriate corrections should reflect number of all elements in the drawings and the specification should be amended to reflect the same numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillay et al. (US Publication Number 2003/0051192, hereinafter “Pillay”).

8.	As per claim 1, Pillay teaches a MIPI D-PHY circuit, comprising a main control module (main control 106, figure 1), a controlled module (129, controlled module figure 1, paragraph 84), an internal data source generating module (101, figure 1), and a 

9.	As per claim 2, Pillay teaches a MIPI D-PHY circuit, wherein the main control module comprises 1-4 data channels (106, main control module with 4 channel configuration, paragraph 72).  

10.	As per claim 3, Pillay teaches a MIPI D-PHY circuit, wherein the controlled module comprises 1-4 data channels (control module having 4 channel configuration).  

11.	As per claim 4, Pillay teaches a MIPI D-PHY circuit, wherein the configuration register comprises an I2C interface configuration register (118 I2C host, figure 1) and an APB bus configuration register (113, figure 1).  



13.	As per claim 6, Pillay teaches a MIPI D-PHY circuit, wherein the state machine unit comprises a high-speed state and an ultra-low power consumption state (low power consumption state with USB detection, paragraph 281, paragraph 418).  

14.	As per claim 7, Pillay teaches a MIPI D-PHY circuit, wherein when the error detection unit detects a signal error in the data channel or the clock channel, the entire clock channel or data channel is kept in a STOP state (clock can be in stop condition, paragraph 258).  

15.	As per claim 8, Pillay teaches a MIPI D-PHY circuit, wherein the output unit comprises a serial-parallel conversion subunit and a parallel-serial conversion subunit, and the serial-parallel conversion subunit and the parallel-serial conversion subunit are both implemented by a digital circuit (figure 6d, parallel to serial conversion).

16.	As per claim 9, Pillay teaches a MIPI D-PHY circuit (figure 6E), wherein the serial-to-parallel conversion subunit and the parallel-to-serial conversion subunit st above) .

17.	As per claim 10, Pillay teaches a MIPI D-PHY circuit, wherein the output unit comprises a 4-bit counter (figure 6e), the clock in the double-edge sampling inputted is divided by 4 to obtain the high-speed mode clock (high speed, paragraph 72) at 8the receiving end by a 4-bit counter, after each count of 4, the EN signal is pulled high for one cycle, and the 8-bit data is outputted once (paragraphs 114, 121, 241 – 245, clock phase high and low).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Page 1 references B/C teach I/Q-phase handling with bit registers and counters, Page 1 references D – I, teach I-phase and Q-phase handling, Page 1 references K – M and Page 2 references A – E teach MIPI D-PHY handling with control modules, Page 2 references F, G – teaches APB bus with configuration registers used for serial/parallel handling along with ultra-low power device management
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184